DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	
Applicant’s Submission of a Response
Applicant’s submission of a response on 3/22/2022 has been received and considered. In the response, Applicant amended claims 1, 3- 4, 6, 8 – 9, 11 – 13, 15 – 16, 18 and 20 and cancelled claims 2, 5, 10, 14 and 17. Therefore, claims 1, 3- 4, 6 – 9, 11 – 13, 15 – 16, 18 - 20 are pending. Further, Applicant amended the specification, which has been approved for entry. 
 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amendments have overcome the prior art rejection. More specifically, Colenbrander discloses video frame rate compensation through adjustment of vertical blanking. Mighani discloses a system for low-latency multimedia streaming. Walker et al. discloses network streaming of media data. Ye et al. discloses video processing with low latency. However, Colenbrander, Mighani, Walker et al. and Ye et al. does not expressly disclose generating a feature at a feature processing engine and storing the feature in a user interface buffer, wherein the feature is configured as an overlay; scanning the feature into the scan-out block from the user interface buffer; modifying the video frame using the feature to generate a modified video frame; and scanning-out the modified video frame from the scan-out block to the encoder at the speed setting value and the modifying the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715